DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims:  Claims 37-39, 41-47, 49-58 are pending.  Claims 57-58 were newly presented.
Priority:  This application is a 371 of PCT/EP2013/073586 (11/12/2013)
		and claims foreign priority to GERMANY 10 2012 221 227.2 (11/20/12).
Claim Construction
Exemplary claim 37 is to “A hydrodispersion …” which “comprises” the ingredients listed in the claim and does not exclude additional, unrecited elements.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”); Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc.,793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  See also MPEP 2111.03.
The claim term “hydrodispersion” is defined in the specification as a “low-emulsifier or emulsifier-free formulations” that contain “small amounts of emulsifier (up to 2% by weight)” (Specification at page 1, lines 12-20).  Hydrodispersions are also defined as a dispersion of liquid, either semisolid or solid inner lipid phase in an outer aqueous phase (Id.).  Therefore, the claim term “hydrodispersion” is interpreted as a composition dispersed in an outer aqueous phase and having small amounts of emulsifier.
Claims 53-56 are to cosmetic or dermatological compositions used for skincare or eye cream.  Recitations of an intended utility in the preamble of the product claim which otherwise stand alone is not considered a further limitation of the claim.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951); In re Spada, 15 USPQ.2d 1655 (Fed. Cir. 1990).  Such intended uses should be properly claimed as a process or method claim.  See 35 U.S.C. 100(b), 101.  See also, Clinical Products v. Brenner, 255 F. Supp. 131, 149 USPQ 475, 477 (DDC 1966).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 37, 42, 43, 46, 47, 49, 53-55, 57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kruse et al. (EP 1 889 596).
Regarding claim 37, Kruse teaches A hydrodispersion (claim 1: “Cosmetic preparation of the oil-in-water type”), wherein the hydrodispersion exhibits at least one melting range between 5 C and 30 C by DSC and comprises, based on a total mass of the dispersion: 
(a) water (claim 1: “Cosmetic preparation of the oil-in-water type”; Table water “ad 100”), 
(b) from 0.05 % to 5 % by weight of at least one thickener (The aqueous phase may contain thickeners (Xanthan Gum) [0060], See also Examples 1-3 at pages 8-9; and comprises 0.5 or 0.3 wt.% of the thickener xanthan gum, See Examples 1-3), 
(c) from 2 % to 20 % by weight of one or more waxes, at least one wax having a melting point Tonset below 30°C ([0022]: “Preferred waxes according to the invention having melting points of from 25 to 45 ° C. are those having the INCI names” hydrogenated coco-glycerides and shea butter; [0023]: “the concentration of these waxes - based on the total weight of the preparation - from the range of 1 to 10 wt.%, preferably from 2.5 to 7.5 wt.%”; Examples 1-5), and 
(d) more than 0.5 % to 20 % by weight of one or more oils ([0019]: “the concentration of light oils - based on the total weight of the preparation - from the range of 5 to 15 wt.%, preferably from 10 to 12 wt.%”), a total concentration of the one or more waxes being higher than a total concentration of the one or more oils (claim 1, [0008]: “wherein the total amount of light oils is less than the total amount of medium heavy oils and waxes”) ; 
(d) comprising at least one oil selected from esters of saturated and/or unsaturated, branched and/or unbranched alkane-carboxylic acids having a chain length of from 3 to 30 C atoms and saturated and/or unsaturated, branched and/or unbranched alcohols having a chain length of from 3 to 30 C atoms, esters of aromatic carboxylic acids and saturated and/or unsaturated, branched and/or unbranched alcohols having a chain length of from 3 to 30 C atoms, dialkyl ethers, dialkyl carbonates, petrolatum, paraffin oil, mineral oil, squalane, squalene, hydrogenated polyisobutene, isohexadecane, natural oils, vegetable oils ([0018]: Light oils - “Particularly preferred are cyclomethicones, isohexadecanes, dicaprylyl carbonates, dicapyrlyl ethers”; Examples 1-5).
Regarding claim 42 and 43, Kruse teaches the limitations of claim 37 and further teaches that “(b)” is xanthan gum (The aqueous phase may contain thickeners (Xanthan Gum)  
Regarding claims 46 and 47, Kruse teaches the wax is “hydrogenated vegetable oil” (claim 7).
Regarding claims 49, Kruse teaches “the concentration of light oils - based on the total weight of the preparation - from the range of 5 to 15 wt.%, preferably from 10 to 12 wt.%” ([0019]; Examples 1-5).
Regarding claims 53-55 which depend from claim 37, Kruse teaches a cosmetic composition comprising the composition equivalent to the composition of claim 37 and further that the field of cosmetics includes application to skin and eye region ([0004]).
Response
Applicant argues that the citation to Kruse’s claim 1 and [0008] is not the same as instant claim 1’s language of “a total concentration of the one or more waxes being higher than a total concentration of the one or more oils”.  This is not persuasive because Kruse teaches that “light oils” < “medium heavy oils” or “waxes” which one of skill in the art would understand as apply to the concentrations individually and not summed together as Applicant implies.  Therefore, individually “light oils” < “waxes” corresponds to the instant claim “waxes” > “one or more oils” and the claim is anticipated, particularly in view of the open-ended nature of the claim which comprises oils and waxes.  This rejection is maintained.
Regarding new claim 57 with the further limitation of wherein (b) comprises at least one homopolymer or copolymer of acrylic acid, Kruse teaches thickeners [0060]: “particularly advantageous from the group of polyacrylates, preferably a polyacrylate from the group of so-called Carbopole” which anticipates the claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37 and 42-47, 49, 50, 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (EP 1 889 596).

Regarding claim 44, wherein (b) comprises sodium polyacrylate, Kruse teaches thickeners “particularly advantageous from the group of polyacrylates” and carbopols ([0060]) which include sodium polyacrylate.  One of ordinary skill in the art routinely interchanges elements of a formulation among those well-known in the art to optimize desireable characteristics such as what a thickener provides.  Thus, one of ordinary skill in the art would reasonably consider sodium polyacrylate and arrive at the claimed invention.
	Regarding claim 45, wherein from 70% to 85% by weight of (a) are present, “(a)” corresponds to water which Kruse teaches is “ad 100” or the remainder.  One of ordinary skill in the art preparing an oil-in-water formulation would consider optimizing the content of water in the cosmetic preparation where the viscosity and spreading coefficients are concerns related to the water content and arrive at the invention as claimed.
Regarding claim 50, Kruse teaches A hydrodispersion (claim 1: “Cosmetic preparation of the oil-in-water type”), wherein the hydrodispersion exhibits at least one melting range between 5 C and 30 C by DSC and comprises, based on a total mass of the dispersion: 
(a) water (claim 1: “Cosmetic preparation of the oil-in-water type”; Table water “ad 100”), …
 (c) from 2 % to 20 % by weight of one or more waxes, at least one wax having a melting point Tonset below 30°C ([0022]: “Preferred waxes according to the invention having melting points of from 25 to 45 ° C. are those having the INCI names” hydrogenated coco-glycerides and shea butter; [0023]: “the concentration of these waxes - based on the total weight of the preparation - from the range of 1 to 10 wt.%, preferably from 2.5 to 7.5 wt.%”; Examples 1-5), and 
(d) more than 1 % to 10 % by weight of one or more oils ([0019]: “the concentration of light oils - based on the total weight of the preparation - from the range of 5 to 15 wt.%, preferably from 10 to 12 wt.%”), a total concentration of the one or more waxes being higher than a total concentration of the one or more oils (claim 1, [0008]: “wherein the total amount of light oils is less than the total amount of medium heavy oils and waxes”) ; 
(d) comprising at least one oil selected from petrolatum, paraffin oil, mineral oil, squalane, squalene, hydrogenated polyisobutene, isohexadecane, natural oils, vegetable oils ([0018]: Light oils - “Particularly preferred are cyclomethicones, isohexadecanes, dicaprylyl carbonates, dicapyrlyl ethers”; Examples 1-5).
	Regarding claim 50 language differing from claim 37: (b) from 0.05 % to 5 % by weight of at least one thickener which comprise sodium polyacrylate, as with claim 44, Kruse teaches thickeners “particularly advantageous from the group of polyacrylates” and carbopols ([0060]) which include sodium polyacrylate.  One of ordinary skill in the art routinely interchanges elements of a formulation among those well-known in the art to optimize desireable characteristics such as what a thickener provides.  Thus, one of ordinary skill in the art would reasonably consider sodium polyacrylate and arrive at the claimed invention.
	Regarding claim 56 which depends from claim 50, and further is a cosmetic composition comprising the composition of claim 50, Kruse teaches a cosmetic composition rendering obvious the composition of claim 50 and Kruse further teaches that the field of cosmetics includes application to skin and eye region ([0004]) which one of ordinary skill in the art would reasonably consider and arrive at the invention as claimed.
Response
Applicant makes the same argument regarding Kruse’s teaching of claim 1 and [0008] is not the same as instant claim 1’s language of “a total concentration of the one or more waxes being higher than a total concentration of the one or more oils”.  This is also not persuasive because Kruse teaches that “light oils” < “medium heavy oils” or “waxes” which one of skill in the art would understand as apply to the concentrations individually and not summed together as Applicant implies.  Therefore, individually “light oils” < “waxes” corresponds to the instant claim “waxes” > “one or more oils” and the claim is anticipated, particularly in view of the open-ended nature of the claim which comprises oils and waxes.  
Furthermore, one of ordinary skill in the art routinely optimizes ratios of oils and waxes in cosmetics to improve properties such as was done by Kruse – i.e. [0040]: “improve the sensory and cosmetic properties of the formulations and, for example, cause or enhance a velvety or silky feel on the skin”.  In addition, Kruse teaches [0010]: “high proportions of highly viscous, fatty and only slightly spreading oils and waxes with a melting point of 25 to 45 °C would nevertheless be light on the skin and significantly reduced stickiness and in particular can be spread very easily on the skin, be absorbed quickly and still be very rich and caring.”  Thus, one of skill in the art following the teaching of Kruse would have a reasonable expectation of success in arriving at the claimed invention.
This rejection is maintained.
Claims 37-40, 42-50, 52-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (EP 1 889 596) in view of Cegesoft (“Natural Oils”, Care Creations, BASF presentation, June 2012).

Regarding claim 38-40, further limiting “(d)” to a natural oil, “from 2 % to 4 % by weight of at least one oil”, and comprises olus oil, although Kruse teaches “advantageous active ingredients in the context of the present invention are natural active ingredients and / or derivatives thereof” ([0057]), Kruse does not specifically teach the limitation.  However, one of ordinary skill in the art following the teaching Kruse and the desire to use “natural” ingredients would consider using the “common natural oils” including the commercially available natural/organic approved product taught by Cegesoft – i.e. “Cegesoft® VP” which comprises Olus oil and Candellila wax (Cegesoft, p. 3, 5).  
Regarding claim 48, Cegesoft teaches Candellila wax (Cegesoft, p. 3, 5) and one of ordinary skill in the art would have a reasonable expectation of success in the combination of Kruse with Cegesoft because both are in the field of cosmetic formulation and include the same application of cosmetics combining oils with a wax having desirable melting properties. 
Regarding claim 52, depending from claim 50 rendered obvious over Kruse as detailed supra and further “wherein (d) comprises from 2 % to 4 % by weight of at least one oil selected from natural oils, vegetable oils, and mineral oils, although Kruse teaches “advantageous active ingredients in the context of the present invention are natural active ingredients and / or derivatives thereof” ([0057]), Kruse does not specifically teach the limitation.  However, one of ordinary skill in the art following the teaching Kruse and the desire to use “natural” ingredients would consider using the “common natural oils” including the commercially available natural/organic approved product taught by Cegesoft – i.e. “Cegesoft® VP” which comprises Olus oil and Candellila wax (Cegesoft, p. 3, 5) and through routine optimization of the formulation would arrive at the claimed invention.  
Response
Applicant addresses this argument with the 35 USC 103 rejection supra and the response is the same.  This rejection is maintained. 
Regarding new claim 58 depending from claim 38 with the further limitation of wherein (b) comprises at least one homopolymer or copolymer of acrylic acid, Kruse teaches thickeners [0060]: “particularly advantageous from the group of polyacrylates, preferably a polyacrylate from the group of so-called Carbopole” which one of ordinary skill in the art would reasonably consider including as a thickener and arrive at the instant claim.

Claims 37, 41-47, 49-51, 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (EP 1 889 596) in view of Heidenfelder et al. (US 20030124158).
Kruse anticipates or renders obvious claims 37 and 42-47, 49, 50, 53-57 as detailed in the 35 USC 102 and 103 rejections supra and is incorporated herein.  
Regarding claim 41, depending from claim 37 and “wherein the hydrodispersion is free of emulsifiers”, the instant specification states “in accordance with the invention, are still regarded as being ‘free of’ emulsifiers and surfactants if the proportion thereof does not exceed 0.1% by weight, based on the total mass of the formulation” (Spec. p. 12).  Kruse does not specifically teach “emulsifier free”, however Heidenfelder teaches emulsifier free oil-in-water cosmetic compositions that reduce or avoid the use of emulsifiers to avoid allergic reactions ([0017]).  One of ordinary skill in the art following the teaching of Kruse would reasonably consider formulations to reduce or eliminate emulsifiers as suggested by Heidenfelder and arrive at the claimed invention.
Regarding claim 51, depending from claim 50 rendered obvious over Kruse as detailed supra and further “wherein the hydrodispersion is free of emulsifiers”, the instant specification states “in accordance with the invention, are still regarded as being ‘free of’ emulsifiers and surfactants if the proportion thereof does not exceed 0.1% by weight, based on the total mass of the formulation” (Spec. p. 12).  Kruse does not specifically teach “emulsifier free”, however Heidenfelder teaches emulsifier free oil-in-water cosmetic compositions that reduce or avoid the use of emulsifiers to avoid allergic reactions ([0017]).  One of ordinary skill in the art following the teaching of Kruse would reasonably consider formulations to reduce or eliminate emulsifiers as suggested by Heidenfelder and arrive at the claimed invention.
Response
Applicant addresses this argument with the 35 USC 103 rejection supra and the response is the same.  This rejection is maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 37-39, 41-47, 49-58 are rejected under 35 U.S.C. 102(b) as being anticipated by Kallmayer et al. (US 20080089913).
Kallmayer teaches the hydrodispersion of Example 6:

    PNG
    media_image1.png
    438
    383
    media_image1.png
    Greyscale

which anticipates the claims.  Kallmayer teaches that the composition comprises materials with “narrow melting ranges at about 30°C are advantageous” ([0070]) and “The selection of suitable eutectic mixtures by investigating the melting behavior of mixtures (for example by means of Differential Scanning Calorimetry DSC) is known to the person skilled in the art” ([0075]).  
Response
Applicant argues that the Examiner did not explain how “the concentration of one or more waxes (at least one of these waxes having a melting point Tonset below 30 C) in the composition of Example 6 thereof is higher than the total concentration of one or more oils”.  This is apparent from the table above: Caprylic/capric triglyceride 2; Shea butter 1; > Dimethylpolysiloxane (dimethicone) 1.  Thus, the argument is not persuasive and the rejection is maintained. 
Regarding new claims 57 and 58 with the further limitation of wherein (b) comprises at least one homopolymer or copolymer of acrylic acid, Kallmayer teaches in Example 6, “Crosslinked alkyl acrylate (alkyl acrylate crosspolymer)” which anticipates the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-39, 41-47, 49-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kallmayer et al. (US 20080089913) in view of Cegesoft (“Natural Oils”, Care Creations, BASF presentation, June 2012).
Kallmayer teaches as detailed in the 35 USC 102 rejection supra and is incorporated herein.  Further, Kallmayer renders obvious claims 37-39, 41-47, 49-58 as one of ordinary skill in the art following the teaching of Kallmayer would readily arrive at the instantly claimed invention through routine optimization of the ingredients of the cosmetic composition.
Regarding claim 40 depending from claim 37 and further limiting “(d)” to a natural oil, “from 2 % to 4 % by weight of at least one oil”, and comprises olus oil, although Kallmayer teaches ingredients “naturally known to the person skilled in the art” ([0083]) and “natural oils” ([0129]), Kallmayer does not specifically teach the limitation.  However, one of ordinary skill in the art following the teaching Kallmayer and the desire to use “natural” ingredients would consider using the “common natural oils” including the commercially available natural/organic 
Regarding claim 48, Cegesoft teaches Candellila wax (Cegesoft, p. 3, 5) and one of ordinary skill in the art would have a reasonable expectation of success in the combination of Kallmayer with Cegesoft because both are in the field of cosmetic formulation and include the same application of cosmetics combining oils with a wax having desirable melting properties. 
Kallmayer teaches an example of composition with ingredients that form a hydrodispersion as a dermatological preparation.  Kallmayer teaches that the composition is selected for optimal physical properties when rubbed or applied to the skin.  One of ordinary skill in the art would routinely optimize the components to improve the physical properties including melting point to match the cosmetic utility such as by substituting coco butter and sodium polyacrylate.   Optimization of such variables is routine and as the prior caselaw establishes is frequently held obvious. MPEP 2144.05.  Those of ordinary skill routinely apply such optimization methodology and it is well within their technical grasp.  
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because optimizing the components of a skin cream is routinely employed in implementing pharmaceutical compositions similar to those claimed here, the application of the same technique is obvious.
Response
Applicant makes the same argument as in the 35 USC 102 rejection supra.  This is also not persuasive because it is apparent from Kallmayer’s Example 6: Caprylic/capric triglyceride 2; Shea butter 1; > Dimethylpolysiloxane (dimethicone) 1.  Furthermore, one of ordinary skill in the art routinely optimizes ratios of components such as oils and waxes in cosmetics to improve physical properties such as taught by Kallmayer – i.e. [0075]: “investigating the melting behavior of mixtures (for example by means of Differential Scanning Calorimetry DSC) is known to the person skilled in the art.” Thus, one of skill in the art following the teaching of Kallmayer would have a reasonable expectation of success in arriving at the claimed invention.
Thus, the argument is not persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 37-56 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant presented new claims with the following new language:
“ (d)  more than … by weight of one of more oils, a total concentration of the one or more waxes being high than a total concentration … ” 
however, there is no literal support for the “more than” or “concentration” language in this context and one of skill in the art would not recognize possession of such as scope.
A claim containing a limitation which does not have a basis in the original disclosure is properly rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d. mem., 738 F. 2d 453 (Fed. Cir. 1984).
In this case, Applicant stated the following regarding support for the amendment:
“Support for the new claims can be found throughout the instant specification (see, e.g., pages 13, 14 and 18 thereof as well as original claims 9 and 10).”

the examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
Response
	Applicant persuasively argued withdrawal of the rejection.  This rejection is withdrawn.
Conclusion
The claims are not in condition for allowance.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639